DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US5332968) in view of Kim et al. (US2018/0271373).
To claim 1, Brown teach a method for producing quantitative maps that indicate quantitative values of physiological parameters from magnetic resonance images (Figs. 1-2), the steps of the method comprising:

	producing quantitative physiological parameter maps that depict quantitative values of physiological parameters in the subject by converting qualitative grayscale values in the plurality of magnetic resonance images with the computer system into the quantitative physiological parameter values (Figs. 3-4, column 6 line 55 to column 9 line 66), wherein converting the qualitative grayscale values into the quantitative physiological parameter values comprises calibrating the magnetic resonance images based on signal models associated with how the magnetic resonance images were acquired (column 7 line 20 to column 8 line 52); and
	wherein the quantitative physiological parameter values correspond to physiological parameters selected from the group consisting essentially of longitudinal relaxation time, and transverse relaxation time (Fig. 6, longitudinal T1, transverse T2).
But, Brown do not expressly disclose apparent diffusion coefficient.
	Kim teach a method for estimating an onset time of an infarct region based on brain images, wherein obtaining the brain images comprises: generating at least two images selected from the group consisting of an MRI-based DWI image, an ADC image, a PWI image, a FLAIR image, a T1 image, a T2 image and a GRE image (Fig. 1, paragraph 0010, apparent diffusion coefficient, longitudinal relaxation time, and transverse relaxation time are consisted in MRI image selections).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Kim into the method of Brown, in order to apply selected MRI images by design preference.


To claim 2, Brown and Kim teach claim 1.
Brown teach wherein step (b) includes computing average grayscale values in the magnetic resonance images (Fig. 3, column 7 lines 20-46) and calibrating the average grayscale values based on signal models associated with how the respective magnetic resonance images were acquired (column 7 line 30 to column 9 line 56).

To claim 14, Brown and Kim teach claim 1.
Brown and Kim teach wherein step (b) includes selecting at least one region-of-interest in the magnetic resonance images (column 7 lines 20-25 of Brown, operator selected region) and calibrating the magnetic resonance images based on image intensity values in the at least one region-of-interest (column 7 lines 30-61, column 7 line 62 to column 9 line 56).

To claim 16, Brown and Kim teach claim 1.
Brown and Kim teach wherein the plurality of magnetic resonance images having different physical contrasts include T1- weighted images, T2-weighted images, and diffusion-weighted images (paragraphs 0046-0051 of Kim).



Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US5332968) in view of Kim et al. (US2018/0271373) and Schmidt et al. (US2008/0292194).

But, Brown and Kim do not expressly disclose wherein calibrating the average grayscale values includes using a recursion analysis based on the signal models associated with how the respective magnetic resonance images were acquired. 
	Schmidt teach calibrating the average grayscale values includes using a recursion analysis based on the signal models associated with how the respective magnetic resonance images were acquired (paragraphs 0042, 0191, 0225, 0233), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Brown and Kim, in order to improve analysis.

To claim 4, Brown, Kim and Schmidt teach claim 3.Schmidt teach wherein calibrating the magnetic resonance images includes determining coefficients from the recursion analysis and applying the coefficients to the magnetic resonance images to convert grayscale values therein to quantitative physiological parameter values (paragraphs 0172, 0219, 0234). 

To claim 5, Brown, Kim and Schmidt teach claim 3.
Schmidt teach wherein the recursion analysis includes fitting the average grayscale values to linear approximations of the signal models (paragraph 0238). 




Claims 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US5332968) in view of Kim et al. (US2018/0271373) and Bild et al. (US2015/0299797).
To claim 6, Brown and Kim teach claim 1.
Kim teach having a Bayesian classifier performs classification by extracting posterior information using prior information and likelihood information (paragraph 0080), but Brown and Kim do not expressly disclose further comprising: (c) determining with the computer system, a likelihood of a particular gene expression in a tissue in the subject based on the quantitative physiological parameter maps and a trained model that relates genetic information to quantitative physiological parameters; and (d) producing with the computer system, a genomic profile map that indicates a level of genetic expression for the particular gene using the determined likelihood of the particular gene expression in the tissue. 
	Bild teach using MRIs and computer system (abstract, Figs. 2-3, 11-12) to determining with the computer system, a likelihood of a particular gene expression in a tissue in the subject based on the quantitative physiological parameter maps and a trained model that relates genetic information to quantitative physiological parameters (paragraphs 0045, 0225, 0228); and producing with the computer system, a genomic profile map that indicates a level of genetic expression for the particular gene using the determined likelihood of the particular gene expression in the tissue (paragraphs 0110-01118), which would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporate into the method of Brown and Kim, in order to further analyze likelihood of particular tissue development.

To claim 7, Brown, Kim and Bild teach claim 6.


To claim 8, Brown, Kim and Bild teach claim 7.
Bild teach wherein the calculated statistics are compared with statistics based on genetic information provided to the computer system (paragraphs 0164-0165, 0172, 0225, 0238). 

To claim 9, Brown, Kim and Bild teach claim 8.
Bild teach wherein comparing the calculated statistics with the statistics based on the provided genetic information includes using a machine learning algorithm (paragraph 0217). 

To claim 10, Brown, Kim and Bild teach claim 6.
Bild teach wherein step (d) includes using a statistical test of diagnostic accuracy to relate the likelihood of a particular gene expression in a tissue in the subject to values in the genomic profile map (paragraphs 0211, 0225). 

To claim 11, Brown, Kim and Bild teach claim 10.
Bild teach wherein the statistical test of diagnostic accuracy includes at least one of receiver operator characteristics (ROC) analysis (paragraph 0195), a student's T-test(paragraph 0254), or a chi-squared test. 


Bild teach wherein relating the likelihood of a particular gene expression in a tissue in the subject to values in the genomic profile map includes calculating local variations in the quantitative physiological parameter maps from locations having statistically significant likelihood of a particular gene expression in a tissue in the subject, and converting the local variations in the quantitative physiological parameter maps to genomic profile map values based on an ROC curve (paragraphs 0050, 0193, 0212-0214).



Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US5332968) in view of Kim et al. (US2018/0271373), Bild et al. (US2015/0299797) and Debad et al. (US2006/0205012).
To claim 13, Brown, Kim and Bild teach claim 12.
But, Brown, Kim and Bild do not expressly disclose wherein converting the local variations in the quantitative physiological parameter maps to genomic profile map values includes extracting a true positive fraction from the ROC curve as a function of the local variations in the quantitative physiological parameter maps. 
	Debad teach using MRI for diagnostic test, wherein converting the local variations in the quantitative physiological parameter maps to genomic profile map values includes extracting a true positive fraction from the ROC curve as a function of the local variations in the quantitative physiological parameter maps (paragraphs 0004, 0076, 0090), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to .



Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US5332968) in view of Kim et al. (US2018/0271373) and Ross (US2013/0129168).
To claim 15, Brown and Kim teach claim 1.
Kim teach segmenting (paragraph 0029), but Brown and Kim do not expressly disclose wherein step (b) includes segmenting the magnetic resonance images into at least one different tissue type and calibrating the magnetic resonance images based on image intensity values in the segmented at least one different tissue type.
	Ross teach wherein step (b) includes segmenting the magnetic resonance images into at least one different tissue type (paragraph 0031, FLAIR images included white matter tracks, at least one different issue type) and calibrating the magnetic resonance images based on image intensity values in the segmented at least one different tissue type (the FLAIR images were normalized/calibrated to the mean signal intensity of the white matter tracks, rFLAIR), which would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporate into the method of Brown and Kim, in order to further segmentation by tissue type implementation.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        February 24, 2021